Citation Nr: 9920484	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  95-31 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for left foot disability resulting from 
treatment by the Department of Veterans Affairs.

2. Entitlement to service connection on a secondary basis for 
bilateral hip disability.

3. Entitlement to service connection on secondary basis for 
bilateral knee disability.

4. Entitlement to service connection on a secondary basis for 
low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. [redacted]


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  
During the course of the appeal, the claims folder was 
transferred to the Reno, Nevada RO.


REMAND

In October 1997, the Board remanded this case to the RO for 
additional development including review of the veteran's 
claims file by an appropriate VA physician in order to render 
an opinion with respect to the veteran's claim for benefits 
under 38 U.S.C.A. § 1151 (West 1991).  In a January 1998 
letter, a VA Rating Board physician concurred with the view 
that the requested opinion required a current examination of 
the veteran.  A VA fee-basis examination was conducted on 
February 20, 1998.  In the letter reporting the results of 
that examination, the examining physician reported diagnoses 
which included status post successful excision of a left foot 
Morton's neuroma.  The physician did not, however, provide an 
opinion, as requested by the Board in its remand, as to 
whether it was at least as likely as not that the veteran 
suffered additional left foot disability as a result of the 
May 1985 VA surgery.  The RO concluded in its January 1999 
supplemental statement of the case that the physician's 
conclusion that the veteran's left foot Morton's neuroma was 
successfully excised equated to a finding of no additional 
left foot disability due to such surgery and therefore there 
existed no basis upon which to grant disability benefits 
pursuant to 38 U.S.C.A. § 1151.  The Board is not of the 
opinion that the February 1998 fee-basis examination report 
properly addresses the questions posed by in the Board's 
October 1997 remand directives.  

Given that the veteran filed his petition to reopen his claim 
for 38 U.S.C.A. § 1151 benefits prior to October 1, 1997, 
this claim should be adjudicated under the version of 
38 U.S.C.A. § 1151 in effect prior to the amendments brought 
about by 422(a) of Pub. L. No. 104-204.  VAOPGCPREC 40-97.

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should arrange for an 
appropriate VA physician to review the 
veteran's claims file (including all 
VA medical records pertaining to his 
May 1985 left foot Morton's neuroma 
surgery and all reports from the 
veteran's private medical physicians 
concerning residuals of the surgery 
and its effect on other body systems) 
and provide an opinion as to whether 
it is at least as likely as not that 
the VA surgery performed in May 1985 
to excise the veteran's left foot 
Morton's neuroma resulted in 
additional disability that had not 
existed prior to the neuroma surgery.  
Any additional examination of the 
veteran deemed necessary should be 
scheduled by the RO.  If the answer to 
this initial question is in the 
affirmative, the examiner should 
address whether it is at least as 
likely as not that such additional 
disability was certain or intended to 
result from the 1985 VA surgery, or 
whether such additional disability 
represents the continuance or natural 
progress of the disease or injury for 
which surgery was authorized.  The 
examiner should also provide an 
opinion as to whether it is at least 
as likely as not that such additional 
disability was a necessary consequence 
(certain to occur or intended to 
occur) of the 1985 VA surgery.  The 
rationale for any opinion expressed 
should be fully explained.  The RO 
should provide the reviewing physician 
with a copy of this remand in addition 
to the veteran's claims file.

If the examiner is of the opinion that 
additional disability from the neuroma 
surgery is manifest, it is requested 
that he/she provide an opinion as to 
whether any clinically documented hip, 
knee, or back disability is 
etiologically linked to the additional 
disability resulting from the neuroma 
surgery.
.
2. The RO should review the medical 
report resulting from the above-
requested development and assess 
compliance with the above 
instructions.  If the RO determines 
that the report does not adequately 
address the instructions contained in 
this REMAND, the report should be 
returned to the examiner for 
corrective action. 

3. Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate entitlement to 
disability benefits under the 
provisions of 38 U.S.C.A. § 1151 for 
left foot disability resulting from VA 
treatment and entitlement to service 
connection for bilateral hip, 
bilateral knee, and low back 
disabilities, secondary to left foot 
disability.

4. If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case, 
and the veteran and his representative 
should be provided an opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order. No action is 
required of the veteran until he is otherwise notified. By 
this remand the Board intimates no opinion as to the final 
outcome warranted.




		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1998).



